DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 11/19/2021 has been fully considered. Claims 15-18 are added, claims 1-3 and 11 are cancelled and claims 4-10 and 12-18 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Swinton on 12/2/2021.

The application has been amended as follows: 

Claim 15

	
	Claim 16
The phrase -A window- claim 16, line 1 has been changed to the phrase -The window-.

	Claim 17
The phrase -A window- claim 17, line 1 has been changed to the phrase -The window-.


Reasons for Allowance
Claims 4-10 and 12-18 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art does not disclose a method of preparing a material of formula (I) M1aM2bWcOd(P(O)nRm)e wherein each of M1 and M2 is independently ammonium or a metal cation; a is 0.01 to 5; b is 0 to 0.5; c is 1; d is 2.5 to 3; e is 0.01 to 0.75; n is 1, 2 or 3; m is 1, 2 or 3 and R is an optionally substituted hydrocarbyl group in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SATHAVARAM I REDDY/Examiner, Art Unit 1785